Citation Nr: 1004402	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  06-06 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric 
disorder, to include generalized anxiety disorder and 
depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1969 to 
August 1970.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which denied service connection for 
posttraumatic stress disorder (PTSD).


FINDINGS OF FACT

The Veteran's psychiatric disorder is related to his 
military service.


CONCLUSION OF LAW

A psychiatric disorder, to include generalized anxiety 
disorder and depression, was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Since the Board is granting the claim for service connection 
for a psychiatric disorder, the claim is substantiated, and 
there are no further VCAA duties.  Wensch v. Principi, 15 
Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); see also VAOPGCPREC 5-2004; 69 
Fed. Reg. 59989 (2004) (holding that the notice and duty to 
assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  

II.  Legal Criteria

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) 
(2009).  Service connection may also be granted for a 
disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

On the other hand, continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In order for a claim for service connection for PTSD to be 
successful, there must be:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  
If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required, provided 
that such testimony is found to be consistent with 
circumstances, conditions, or hardships of service.  Id., 
See 38 U.S.C.A. § 1154(b); Cohen at 146-47; Zarycki at 98; 
38 C.F.R. § 3.304(f).  

III.  Analysis

The Veteran originally filed a claim for service connection 
for posttraumatic stress disorder.  The United States Court 
of Appeals for Veterans Claims (the Court) has held that 
when a claimant makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 
(Feb. 17, 2009).  In this case, the Veteran has been 
diagnosed with anxiety disorder and depression, rather than 
posttraumatic stress disorder.  Although subclinical PTSD 
has been noted in the Veteran's treatment records, no actual 
diagnosis of PTSD has ever been given.  The Veteran 
apparently only experiences some symptoms of PTSD.

The Veteran and his representative claim that Veteran's 
current psychiatric disorder is due to traumatic events that 
he experienced during his military service.

As the evidence shows a current diagnosis of generalized 
anxiety disorder (as well as an occasional diagnosis of 
depression), the question now turns to whether the Veteran's 
current psychiatric disability is related to his service.  
After a full examination of the Veteran in December 2004, a 
VA psychologist diagnosed the Veteran with generalized 
anxiety disorder and subclinical PTSD.  She assured the 
Veteran that his symptoms were not due to chemical exposure 
during Vietnam, but instead to stress.  

The Veteran described several stressful memories that he 
experienced in Vietnam, which included stopping a rape from 
occurring and a walking into a hostage situation.  Due to 
the consistency of the Veteran's reports of these stressful 
experiences to his psychologists and to the RO, the Board 
finds the Veteran's statements to be credible.  

As the Veteran has a current disability and a nexus linking 
this disability to events and incidents in service, service 
connection is warranted for the Veteran's psychiatric 
disorder, which includes generalized anxiety disorder and 
depression.  

Therefore, in resolving all reasonable doubt in the 
Veteran's favor, service connection for his psychiatric 
disorder is granted.  


ORDER

Service connection for a psychiatric disorder, to include 
generalized anxiety disorder and depression, is granted.  




____________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


